     Case 2:18-cv-00706-TLN-CKD Document 32 Filed 04/15/20 Page 1 of 4


 1   JEREMY PASTERNAK (SBN 181618)
     jdp@pasternaklaw.com
 2   MORGAN YANG (SBN 324742)
     my@pasternaklaw.com
 3   LAW OFFICES OF JEREMY PASTERNAK
     A Professional Corporation
 4   354 Pine St., 5th Floor
     San Francisco, CA 94104
 5   Phone: (415) 693-0300
     Fax: (415) 693-0393
 6
     Attorneys for Plaintiff
 7   DANIEL ALLEN
 8   [ADDITIONAL COUNSEL ON NEXT PAGE]
 9
                                  UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11

12    DANIEL ALLEN,                              Case No. 2:18-cv-00706-TLN-CKD
13
                     Plaintiff,                  STIPULATION AND ORDER TO
14                                               EXTEND ALL DEADLINES BY SIX
      v.                                         (6) MONTHS DUE TO COVID-19
15
      PALADIN CONSULTING, INC., a Texas
16    Corporation; XEROX CORPORATION, a New Complaint Filed: February 7, 2018
      York Corporation; GEE GROUP, INC., an
17    Illinois Corporation; GENERAL
      EMPLOYMENT ENTERPRISES, INC., an
18    Illinois Corporation; and Does 1-20, inclusive,
19
                     Defendants.
20

21

22

23

24

25

26

27

28

                                           1
                   STIPULATION AND ORDER TO EXTEND ALL CASE DEADLINES
     Case 2:18-cv-00706-TLN-CKD Document 32 Filed 04/15/20 Page 2 of 4


 1   SARAH E. ROBERTSON (SBN 142439)
     srobertson@constangy.com
 2   JASMINE L. ANDERSON (SBN 259973)
     janderson@constangy.com
 3   CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     601 Montgomery Street, Suite 350
 4   San Francisco, CA 94111
     Phone: (415) 918-3000
 5
     Attorney for Defendants
 6   PALADIN CONSULTING, INC.
     GEE GROUP, INC., and GENERAL
 7   EMPLOYMENT ENTERPRISES, INC.
 8   HEATHER HEARNE (SBN 254496)
     hdh@kullmanlaw.com
 9   THE KULLMAN FIRM, PLC
     4605 Bluebonnet Blvd., Suite A
10   Baton Rouge, LA 70809
     Phone: (225) 906-4250
11   Facsimile: (225) 906-4230
12   RACHEL E. LINZY (PHV)
     rel@kullmanlaw.com
13   THE KULLMAN FIRM
     A Professional Law Corporation
14   1100 Poydras Street, Suite 1600
     New Orleans, LA 70163
15   Tel: (504) 524-4162
     Fax: (504) 596-4114
16
     Attorneys for Defendant
17   XEROX CORPORATION
18

19

20

21

22

23

24

25

26

27

28

                                          2
                  STIPULATION AND ORDER TO EXTEND ALL CASE DEADLINES
     Case 2:18-cv-00706-TLN-CKD Document 32 Filed 04/15/20 Page 3 of 4


 1          TO THE COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE THAT, as a result of the unprecedented travel and safety

 3   restrictions relating to the Coronavirus (“COVID-19”), and in the interest of protecting the health,

 4   safety, and wellbeing of all parties, witnesses, attorneys and court personnel, Plaintiff Daniel Allen

 5   (“Plaintiff”) and Defendants Paladin Consulting, Xerox Corporation, Gee Group, Inc., and General

 6   Employment Enterprises, Inc. (“Defendants”), (collectively, the “Parties”) hereby agree and

 7   stipulate to extend all hearings, discovery deadlines, depositions, and other case related deadlines

 8   currently set by six (6) months.

 9          This Stipulation is intended to expressly apply to all dates the Parties had previously

10   stipulated to, pursuant to their October 31, 2019, stipulation and order, attached for reference hereto

11   as “Exhibit A”.

12          The Parties shall file a joint report on the status of all case related deadlines to the court

13   every 90 days following the approval of this Stipulation and [Proposed] Order.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
                    STIPULATION AND ORDER TO EXTEND ALL CASE DEADLINES
     Case 2:18-cv-00706-TLN-CKD Document 32 Filed 04/15/20 Page 4 of 4


 1          IT IS SO STIPULATED:

 2
       DATED: April 15, 2020                THE LAW OFFICES OF JEREMY PASTERNAK
 3

 4
                                            By /s/ Jeremy Pasternak (as authorized on 4/13/2020)
 5
                                              Jeremy Pasternak
 6                                            Morgan Yang
                                              Attorneys for Plaintiff
 7                                            DANIEL ALLEN

 8
       DATED: April 15, 2020                CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
 9

10
                                            By /s/ Sarah E. Robertson ________
11                                            Sarah E. Robertson
                                              Jasmine L. Anderson
12                                            Attorney for Defendants
                                              PALADIN CONSULTING, INC.; GEE GROUP, INC.;
13                                            GENERAL EMPLOYMENT ENTERPRISES, INC.
14     DATED: April 15, 2020                THE KULLMAN FIRM
15

16                                          By /s/ Rachel Linzy (as authorized on 4/14/2020)
                                              Heather Hearne
17                                            Rachel E. Linzy
                                              Attorneys for Defendant
18                                            XEROX CORPORATION
19

20                                                ORDER
21          Pursuant to the Parties stipulation, all hearings, discovery deadlines, and other case related
22   deadlines currently set, are extended an additional six (6) months.
23          IT IS SO ORDERED.
24   DATED: April 15, 2020
25

26                                                               Troy L. Nunley
                                                                 United States District Judge
27

28

                                            4
                    STIPULATION AND ORDER TO EXTEND ALL CASE DEADLINES
